Citation Nr: 1607996	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-08 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for a cervical spine degenerative joint disease.

2.  Entitlement to an increased rating higher than 10 percent for a right knee degenerative joint disease.

3.  Entitlement to an increased rating higher than 10 percent for right ankle degenerative arthritis.

4.  Entitlement to an increased rating higher than 10 percent for left ankle degenerative arthritis.

5.  Entitlement to an increased rating higher than 10 percent for loss of sense of smell.

6.  Entitlement to an increased rating higher than 10 percent for central vascular disease affecting the right lower extremity.

7.  Entitlement to an increased rating higher than 10 percent for central vascular disease affecting the left lower extremity.

8.  Entitlement to an increased rating higher than 0 percent for hypertension.

9.  Entitlement to an increased rating higher than 0 percent for left foot anterior tibiotalar degenerative arthritis.

10.  Entitlement to service connection for a sleep disorder.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to August 1978 and September 1986 to January 2010.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction presently resides with the RO in Chicago, Illinois.


FINDING OF FACT

In December 2015, the Veteran submitted a written statement, which included the Veteran's name and claims file number, and communicated that he wished to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating higher than 10 percent for a cervical spine degenerative joint disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating higher than 10 percent for a right knee degenerative joint disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating higher than 10 percent for right ankle degenerative arthritis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating higher than 10 percent for left ankle degenerative arthritis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating higher than 10 percent for loss of sense of smell, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

6.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating higher than 10 percent for central vascular disease affecting the right lower extremity, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

7.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating higher than 10 percent for central vascular disease affecting the left lower extremity, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).   

8.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating higher than 0 percent for hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).   

9.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating higher than 0 percent for left foot anterior tibiotalar degenerative arthritis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).   

10.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for a sleep disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

In December 2015, the Veteran submitted a written statement that communicated that he wanted to withdraw his appeal.  Specifically, he noted that "I do not need to have my records boarded, I elected to accept the results of the administrative [r]eview.  This claim was closed on August 29, 2012."  Of note, August 29, 2012 is the date of the notice letter that was sent along with a July 2012 rating decision, which assigned higher ratings for the Veteran's service-connected disabilities.  A November 2015 report of contact also notes that the Veteran orally confirmed that he did not want to continue with his appeal.  The December 2015 written statement included the Veteran's name and claims file number.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to the issues on appeal.  

Because the Veteran has withdrawn his appeal, there remain no allegations of error of fact or law for appellate consideration on the issues enumerated above, and the Board does not have further jurisdiction.


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


